Citation Nr: 1231318	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant seeks recognition as a Veteran for purposes of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2010, the appellant withdrew his request for a hearing before the Board.  He also declined another offer for a Board hearing in April 2012.


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Eligibility for this benefit is predicated on meeting the criteria for veteran status as defined in Section 1002 (d), which provides that an eligible person is any person who (1) served - (A) before January 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous (e.g., misspelled name), VA may be required to resubmit request for information to service department.) 

It has been held that a person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

Historically, the appellant originally submitted a claim for VA compensation in January 1995.  At that time, he reported receiving gunshot wounds (GSW) while serving in combat during World War II in the Philippines.  He claimed active service from April 1943 to May 1946.  At that time, the appellant submitted an Affidavit for Philippine Army Personnel reporting that the appellant served as an infantry private for Service Company, 1st Tarlac Regiment.  He had a service number of [redacted].  He certified service as a "Civilian guerilla."  His duties included serving in intelligence and combat operations, including being attached to several units of "Liberation Forces."

In August 1995, the United States Army Reserve Personnel Center (ARPERCEN) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.

In November 1996, the appellant testified that he had guerilla service during World War II.  A former servicemate testified that they had civilian guerilla service.  

Additionally, the appellant submitted an additional document issued by the Commonwealth of the Philippines, Philippine Army certifying that the appellant was honorably discharged from the Service Company, 1st Tarlac Regiment.  He had service from April 1943 to May 1946 under service number [redacted].

In December 1996, ARPERCEN certified that the newly submitted evidence was insufficient to warrant a change in certification.

In February 2009, the appellant filed the current claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  In connection with this claim, the appellant submitted the following additional documents:

* an October 1994 Application for Old Age Pension with the Philippine Veterans Affairs Office wherein the appellant filed a claim for back pay due to reported service as a "WWII-Guerilla;" the appellant reported the same service dates and service number as previously reported;
* a passbook account for the Philippine Veterans Bank;
* statements from the appellant alleging service in the Philippine Commonwealth Army from 1943 to 1945, under service number [redacted], wherein he reported combat service against Japanese forces;
* VA Form 23-39a reflecting that the appellant had been assigned a claims folder number;
* duplicate copies of the Philippine Army Certification, Affidavit for Philippine Army Personnel and Application for Old Age Pension previously submitted to ARPERCEN;
* a November 1987 document issued by General Headquarters of Straughn's Fil-American Irregular Troops designating the appellant to the rank of 1st Lieutenant and Executive Officer of the roster of troops 10th Battalion, 4th Regiment, 2nd Brigade, 3rd Division II Corps effective June 1942;
* a postal identity card;
* a certificate from the Republic of Philippines Office of Senior Citizens Affairs;
* a March 2010 Certification from the Office of Adjutant General of the Armed Forces of the Philippines certifying that the appellant received back pay for his guerilla service with the 1st Tarlac Regiment (F23); and
* a statement from the daughter of the appellant reporting that the appellant was in receipt of Old Age Pension from the Philippine Veterans Affairs Office.

In February 2012, the RO presented the newly submitted documents to the service department for certification.  In March 2012, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.

In this case, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The various certifications from entities of the Republic of Philippines submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department but rather documents from the Philippine government. 

As such, the documents from the Philippine government submitted by the appellant may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

More importantly, ARPERCEN and NPRC have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the USAFFE.  The most recent certification from NPRC is based upon all documents submitted by the appellant to verify his eligibility of veteran status.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The Board stresses to the appellant that establishing veteran status with service in the Philippine Commonwealth Army is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove service in the Philippine Commonwealth Army with either official documentation issued by a United States service department or verification of the claimed service by such a department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are no other means.  Id.

Quite simply, recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the USAFFE.  The appellant may not, therefore, be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  The claim, therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for certain VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

However, it does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

Furthermore, the issue in this case is limited to the appellant establishing his veteran status for purposes of Filipino Veterans Equity Compensation Fund.  In this case, the appellant has submitted all documents in his possession.  The NPRC has refused certification in this case based upon review of those records.  The appellant has not argued, and the record does not show, that the certification refusal was based on incorrect, incomplete, or erroneous information to warrant any further attempts at verification.  See generally Sarmiento, 7 Vet. App. at 86; D'Amico, 209 F.3d at 1327.

Importantly, the NPRC has reviewed all documents provided by the appellant to prove his veteran status.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status). 

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant had attempted to establish veteran status but had no official service department records and the NPRC refused to verify the claimed Philippine service.  The Palor Court held that the VA's failure properly notify the claimant of the means to establish veteran status under 38 C.F.R. § 3.203 and § 3.41 was harmless error as a matter of law. 

The Court reasoned as follows: "This is so because based on the U.S. service department's refusal to certify, there are presumably no documents issued by the U.S. service department that the appellant could submit to VA that would show qualifying service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor precedent, and there are no further means to verify the claimed service by the appellant rendering him ineligible for the benefits being sought as a matter of law.  Palor, 21 Vet. App. at 332-3.  In such a situation, no amount of notice or further assistance to the appellant can change the legal outcome so that any notice deficiency constitutes harmless error.  Id.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable as claimed service during the Iranian hostage crisis was not a "period of war" for purposes of entitlement to nonservice-connected pension benefits). 

As noted in Soria, and reiterated in Palor, the appellant's "only recourse lies within the relevant service department, not the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. App. at 333.


ORDER

Eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


